DETAILED ACTION
1.	This action is made Non-final in response to Pre-Brief Appeal Conference Decision dated 2/28/22.  Claims 11, 13-14, 16-21 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 11, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611).
With respect to claims 11 and 21, Jertson et al. teaches a hollow-type golf club head that, when oriented in a reference position, comprises: a striking wall 730; a sole portion; a top portion 734 having an exterior surface and an interior surface; a hosel 824 extending from the top portion and defining a hosel axis (Fig.’s 8-11; paragraph [0074]); a plurality of external ribs 1530 located on the exterior surface of the top portion 734, the plurality of external ribs 1530 each being generally elongate in a front-to-rear direction and spaced apart from each other by a distance D2 (inherent); and at least one internal rib 1540 located on the interior surface of the top portion 734 and being generally elongate in the front-to-rear direction (Fig. 10; paragraph [0075]), 
Jertson teaches wherein the external ribs are spaced apart an inherent distance but does not expressly disclose is numeric value, and therefore does not expressly teach spacing D2 of KSR, Exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, at paragraph [0051], Yabu discloses wherein the crown ribs are used to control resonsance/frequency of the club head and rigidity. By selecting a distance D2 within the claimed ranges as taught by Yabu, the golf club will have an optimal level of rigidity (i.e. not too large, or too small) and hitting sound (i.e. not too low, or too high). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements, including their number (paragraph [0076]). Notably, Jertsen et al., like Yabu, expressly recognizes wherein the external ribs contribute to the rigidity and hitting sound of the club (paragraphs [0076]-[0077]), further supporting the combination. 
Lastly, and regarding the limitation that, in a top view of the club head, a center of gravity of the club head is located toe-ward of the plurality of external ribs, Jertson does not expressly provide the CG position for the embodiment in Fig.’s 8-11. However, a neutral CG at the face center would be toe-ward of at least the two most heel-ward ribs 1530 shown in Fig.’s 8 and 11.  Examiner cites to analogous art Beach et al. for its express teaching of using adjustable weighting ports to shift a CG toe-ward of the face center point up to 10 mm (paragraphs [0232]-[0235]). See paragraph [0210] of Beach et al). The proposed combination is considered to have a reasonable expectation of success as the weigh ports can be easily incorporated into the body via known manufacturing techniques, including molding, casting, machining without frustrating the intended purpose of Jertson. 
With respect to claims 17 and 19, Jertson teaches a driver type hollow club (paragraph [0081], but does not expressly disclose the Izz or volume. However, the claimed inertial and volume properties are obvious in the art as evidenced by Beach et al. at paragraphs [0231] and [0239]. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to design the club volume and inertia within the ranges taught by Beach et al, as both references are directed to the analogous art of golf club heads. The motivation to combine references is for the expected purpose of providing forgiveness (large MOI) and large sweet spot (large volume) to the golf club. The proposed modification is considered to have a reasonable expectation of success since these are known values for a driver, which Jertson expressly teaches the club to be (paragraph [0081]). 
With respect to claim 18, Jertson et al. inherently teaches a CG depth D4 that makes up an inherent percentage of the club depth, but does not expressly disclose these values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) – MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would recognize that golf club CG rearward positioning expectantly . 


4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and further in view of Takechi (US Pub. No. 2016/0332042).
With respect to claim 13, Jertson teaches wherein the external ribs 1530 are positioned on the perimeter of the recesses 1534 and the internal ribs 1540 are positioned “substantially” in the middle” of the recesses 1534 (paragraphs [0074]-[0075]). Thus, Jertson teaches a distance D1, but does not expressly disclose this distance or the distance of the recesses.  Examiner cites to Takeshi for its express teaching of spacing distances D1 between internal and external ribs greater than 4 mm (paragraphs [0047], [0048] – S1, S2 “may be 5 mm or more and to be 40 mm or less”). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to provide distances at least as great as 4 mm therebetween to improve the stability of . 

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and further in view of Tom (US Pat. No. 6,319,148). 
As per claim 14, from Fig. 8 and 11, Jertson et al. shows a slight divergence of the external ribs 1530 in the rearward direction.  However, Tom, directed to the analogous art of golf club heads with rib portions, teaches such features as converging ribs to be known in the art (Fig. 5 – ribs 62, Column 8, lines 1-29). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to converge the ribs in the rearward direction for the expected purpose of improving aerodynamics of the body and increasing the clubs’ ability to return to a square face to promote straight ball flight (Tom - column 8, lines 5-20). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 and recess arrangements (paragraph [0076]).

6.	Claims 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and further in view of Kusumoto (US Pub. No. 2005/0221913). 



Response to Arguments
7.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711